IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 15, 2007

                                     No. 07-30579                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ELLODIE M BOYD

                                                  Plaintiff - Appellant
v.

WAL-MART STORES INC

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:06-CV-3176


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Ellodie M. Boyd sued Wal-Mart after she slipped and fell in one of its
stores. Wal-Mart filed for summary judgment, which the district court granted.
For the reasons that follow, we affirm.
       1.      After shopping in Wal-Mart, Boyd was leaving the store with her
               daughter when she slipped and fell in a puddle of clear liquid that
               had accumulated somewhere between the customer-service area of


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-30579
                               Summary Calendar

          the store and the front exit. As a result of her fall, Boyd badly
          injured her right knee.
                 Boyd filed suit in Louisiana state court, alleging that Wal-
          Mart’s negligence had caused her injury. Wal-Mart removed the
          case to federal court and filed for summary judgment. The district
          court granted the motion and Boyd appealed.
2.        We review grants of summary judgment applying the same legal
          standard as the district court.1           As the Supreme Court has
          explained, summary judgment is proper when the non-moving party
          cannot “make a showing sufficient to establish the existence of an
          element essential to that party’s case, and on which that party will
          bear the burden of proof at trial.”2 In such situations, the moving
          party is entitled to judgment as a matter of law.3
3.        Here, Boyd filed suit under Louisiana law, which places the burden
          on plaintiffs in slip-and-fall cases to prove, among other things, that
          “[t]he merchant either created or had actual or constructive notice
          of the condition” that caused the fall.4
                 In an attempt to meet her burden, Boyd argues that Wal-Mart
          had constructive notice of the liquid on its floor. To prove that Wal-
          Mart had such notice, Boyd must show that the liquid was on the
          floor “for such a period of time that it would have been discovered if




1
    Machinchick v. PB Power, Inc., 398 F.3d 345, 349 (5th Cir. 2005).
2
    Celotex Corp. v. Catrett, 477 U.S. 317, 322–23, 106 S. Ct. 2548, 2552 (1986).
3
    Id. (citing FED. R. CIV. PROC. 56(c)).
4
    LA. REV. STAT. ANN. § 9:2800.6(B)(2) (2007).

                                             2
                                         No. 07-30579
                                       Summary Calendar

                 [Wal-Mart] had exercised reasonable care.”5 In White v. Wal-Mart
                 Stores, Inc., the Louisiana Supreme Court explained that because
                 the    constructive-notice     requirement        includes      a   temporal
                 element—“for such a period of time”—the plaintiff carries a burden
                 beyond showing that the merchant acted unreasonably:
                        A claimant who simply shows that the condition
                        existed, without an additional showing that the
                        condition existed for some time before the fall has
                        not carried the burden of proving constructive notice
                        . . . . Though the time period need not be specific in
                        minutes or hours, constructive notice requires that
                        the claimant prove the condition existed for some
                        time period prior to the fall.6
                        Boyd has not presented any evidence concerning the length of
                 time the liquid was on the floor. Boyd instead argues that because
                 Wal-Mart has no record of the last time it checked the floors, the
                 liquid could have been there for hours. But providing evidence that
                 the liquid was on the floor “for some time period prior to the fall” is
                 Boyd’s burden, not Wal-Mart’s. Because Boyd did not meet that
                 burden, the district court properly granted Wal-Mart summary
                 judgment.
AFFIRMED.




       5
           See id. § 9:2800.6(C)(1).
       6
        699 So. 2d 1081, 1084–85 (La. 1997); see also O’Brien v. Wal-Mart Stores Inc., 720 So.
2d 1263, 1266–67 (La. Ct. App. 1998) (holding that the plaintiff had failed to produce sufficient
evidence to establish constructive notice because the plaintiff “did not present any evidence to
establish that the oil was on the floor for any length of time”).

                                               3